Citation Nr: 0527848	
Decision Date: 10/14/05    Archive Date: 10/25/05

DOCKET NO.  99-14 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for headaches. 

2.  Entitlement to service connection for residuals of a 
subarachanoid hemorrhage. 

3.  Entitlement to service connection for an ear disability, 
to include residuals of an ear infection.

4.  Entitlement to service connection for residuals of a 
nasal fracture.

5.  Entitlement to service connection for a benign growth of 
the neck.

6.  Entitlement to service connection for asthma. 

7.  Entitlement to service connection for bronchitis.

8.  Entitlement to service connection for residuals of an 
upper respiratory infection (URI) and pneumonia.

9.  Entitlement to service connection for a left shoulder 
disability.

10.  Entitlement to service connection for a right index 
finger disability to include residuals of a fracture.

11.  Entitlement to service connection for a disability 
manifested by epigastric pain.

12.  Entitlement to service connection for a low back 
disability.

13.  Entitlement to service connection for chronic 
inflammation of the cervix. 

14.  Eligibility for VA dental treatment.

15.  Entitlement to an initial (compensable) evaluation for 
varicose veins. 

16.  Entitlement to a 10 percent evaluation based on 
multiple, non-service-connected disabilities. 

17.  Whether new and material evidence has been received to 
reopen a claim of service connection for an eye disability.

18.  Whether new and material evidence has been received to 
reopen a claim of service connection for bilateral hearing 
loss.

19.  Entitlement to an increased (compensable) rating for 
residuals of a fracture of the left great toe.


ATTORNEY FOR THE BOARD

K. Parakkal, Senior Counsel




INTRODUCTION

The veteran served on active duty from February 1968 to 
September 1975 and from December 1990 to June 1991.  She also 
had additional periods of
 active duty for training (ACDUTRA) and inactive duty for 
training (INACDUTRA). 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 1998 decision in which the RO denied 
the veteran's claims of service connection for - headaches, 
residuals of a subarachanoid hemorrhage, residuals of an ear 
infection, residuals of a nasal fracture, a benign growth of 
the neck, asthma, bronchitis, residuals of a URI, a left 
shoulder disability, a right index finger disability to 
include residuals of a fracture, a disability manifested by 
epigastric pain, a low back disability, chronic inflammation 
of the cervix, and a dental condition.  In addition, the RO 
granted service connection for bilateral varicose veins and 
assigned a 0 percent rating; and the RO denied entitlement to 
a 10 percent rating for multiple noncompensable service-
connected disabilities.  In December 2000, the Board remanded 
the aforementioned claims to the RO for further evidentiary 
development.  As instructed by the Board, the RO, in April 
2005, reviewed a claim for eligibility to VA dental treatment 
as this better represented the veteran's stated interests. 

In a June 2004 statement, the veteran claimed that her 
service-connected benign growth of the left hand had 
increased in severity.  In various statements, received at 
the RO in 2004, the veteran indicated she was claiming 
service connection for a benign growth of the knee.  These 
raised claims have not been developed for appellate review 
and are referred to the RO for appropriate action.  

The claims of service connection for asthma, bronchitis, 
residuals of a URI/pneumonia, chronic inflammation of the 
cervix, and a dental disability; her application to reopen 
claims of service connection for an eye disability and 
bilateral hearing loss; and her claim for an increased rating 
for residuals of a fracture of the left great toe are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify you if further action is 
required on your part. 


FINDINGS OF FACT

1.  Any headaches during active duty were acute and 
transitory; any current headaches are not related to a 
disease or injury in service. 

2.  The veteran does not have residuals of a subarachanoid 
hemorrhage. 

3.  Any residuals from ear infections during active duty were 
acute and transitory; any current residuals of ear infections 
are not related to a disease or injury in service.

4.  The veteran did not sustain a nasal fracture in service; 
any current nasal problems are not related to a disease or 
injury in service. 

5.  A benign growth of the neck did not manifest in service 
or within one year of such; there are no current residuals of 
a benign growth of the neck. 

6.  Any left shoulder problems in service were acute and 
transitory; the current left shoulder disability, including 
arthritis, manifested many years after service.

7.  Any right finger problems during active duty were acute 
and transitory; any current right index finger disability to 
include arthritis is not related to a disease or injury in 
service and manifested many years after service discharge. 

8.  Any inservice epigastric pain was acute and transitory; 
epigastric pain in and of itself is not a disability. 

9.  Any low back problems during service were acute and 
transitory; any current low back disability is not related to 
a disease or injury in service. 

10.  The veteran's bilateral varicose veins are asymptomatic.

11.  There is no convincing evidence to show that veteran has 
obvious limitation in performing her regular employment 
related to her service-connected residuals of a fracture of 
the left great toe, bilateral varicose veins, or residuals of 
a growth of the left hand. 


CONCLUSIONS OF LAW

1.  Headaches were not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2004).

2.  A subarachanoid hemorrhage was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 101 (24), 106, 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2004). 

3.  An ear disability, to include residuals of an ear 
infection was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2004).

4.  Residuals of a nasal fracture was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2004).

5.  A benign growth of the neck was not incurred in or 
aggravated by service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1110 1131 (West 2002); 38 C.F.R. § 
3.303 (2004).

6.  A left shoulder disability was not incurred in or 
aggravated by service, nor may any left shoulder arthritis be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 
1112, 1113, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304, 3.306, 3.307, 3.309 (2004).

7.  A right index finger disability to include residuals of a 
fracture was not incurred in or aggravated by service, nor 
may any arthritis of the right finger be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.306, 3.307, 3.309 (2004).

8.  A disability manifested by epigastric pain was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2004).

9.  A low back disability was not incurred in or aggravated 
by service, nor may any arthritis be presumed to have been so 
incurred.  38 U.S.C.A. §§ 101 (4), 106, 1110, 1112, 1113, 
1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.306, 3.307, 3.309 (2004).

10.  The criteria for a compensable rating for bilateral 
varicose veins have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.104, 
Diagnostic Code 7120 (2004).

11.  The assignment of a single 10 percent rating for the 
veteran's three separate noncompensable service-connected 
disabilities (residuals of a fracture of the left great toe, 
bilateral varicose veins, and residuals of a growth of the 
left hand) based on clear interference with normal 
employability is not warranted.  38 C.F.R. § 3.324 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act (VCAA) in 
November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002).  Regulations implementing the 
VCAA are set forth at 38 C.F.R.  §§ 3.102, 3.156(a), 3.159 
and 3.326 (2004).  Except as specifically noted, the new 
regulations are effective November 9, 2000.  The VCAA and its 
implementing regulations, in part, redefine the obligations 
of VA with respect to the duty to assist, and include 
enhanced duties to notify a claimant for VA benefits.  

First, VA has a duty to notify the veteran and her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  In April 1998, the RO denied the 
veteran's claims of service connection for -headaches, 
residuals of a subarachanoid hemorrhage, residuals of an ear 
infection, residuals of a nasal fracture, a benign growth of 
the neck, a left shoulder disability, a right index finger 
disability to include residuals of a fracture, a disability 
manifested by epigastric pain, and a low back disability.  In 
addition, the RO granted service connection for bilateral 
varicose veins and assigned a 0 percent rating; and the RO 
denied entitlement to a 10 percent rating for multiple, 
noncompensable service-connected disabilities.  She was 
properly notified of the aforementioned decision as well as 
the reasoning behind the decision.  The Board concludes that 
the discussions in the April 1998 RO decision, statement of 
the case (issued in March 1999), supplemental statement of 
the case (SSOC) (issued in April 2005 ) and numerous letters 
over the years (including the June 2001 and February 2004 
duty to assist letters) informed the veteran of the 
information and evidence needed to substantiate her claims 
and complied with VA's notification requirements.  The Board 
concludes that the RO decision, SOC, SSOC, and various RO 
letters informed her why the evidence on file was 
insufficient to grant the claims; what evidence the record 
revealed; what VA was doing to develop the claims; and what 
information and evidence was needed to substantiate her 
claims.  The June 2001 and February 2004 letters from the RO 
specifically informed her of what she should do in support of 
the claims, where to send the evidence, and what she should 
do if she had questions or needed assistance.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  She was, for the most 
part, informed to submit everything she had with regard to 
her claims.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that VCAA notice, as required by 38 U.S.C.A. § 5103, 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ or RO) decision on a 
claim for VA benefits.  In the instant appeal, a VCAA letter 
was issued after the RO decision.  Notably, the VCAA was not 
in effect at the time of the April 1998 RO decision; as such, 
there is no possible way the RO could have furnished the 
veteran with a VCAA letter prior to a decision of the AOJ.  
The Board finds that any defect with respect to the VCAA 
notice requirement in this case was harmless error.  Under 
the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran . . ."  
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Further, 
the veteran has been provided with every opportunity to 
submit evidence and argument in support of her claims.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made extensive efforts 
to develop the record.  The Board remanded the claim in 
December 2000 in an attempt to ensure that the claims were 
fully developed prior to appellate review.  The veteran was 
afforded numerous VA examinations.  All available medical 
records, both service and VA, are on file.  In sum, the Board 
finds that the record contains sufficient evidence to make a 
decision on the claims.  VA has fulfilled its duty to assist 
with regard to the veteran's claims. 

Under the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  

As all notification has been given and all relevant available 
evidence has been obtained, the Board concludes that any 
deficiency in compliance with the VCAA has not prejudiced the 
veteran and is, thus, harmless error.  See ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

Service Connection:  Laws and Regulations

Service connection may be granted for a disability resulting 
from a disease or injury which was incurred in or aggravated 
by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  Service incurrence for certain chronic diseases, 
including arthritis, PUD, and malignant tumors will be 
presumed if they are manifest to a compensable degree within 
the year after active service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  The regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Active service includes active duty, any period of active 
duty for training (ACDUTRA) from which the person has a 
disability due to disease or injury incurred in or aggravated 
by such service, and any period of inactive duty training 
(INACDUTRA) from which the person has a disability due to 
injury incurred in or aggravated by such service.  38 
U.S.C.A. §§ 101(24), 106 (West 2002).

Headaches

In January 1968, the veteran underwent an enlistment 
examination and there were no pertinent abnormalities.  In 
March 1968, she complained of a headache and nausea.  The 
impression was a questionable URI.  In June 1972, she again 
complained of headaches.  On an annual examination in 
September 1972, and on separation examination in August 1975, 
her head and neurological system were noted as normal.  
Headaches were not noted on either examination.

On quadrennial examination in February 1980, the veteran's 
head and neurological system were within normal limits.  A 
private examination report, dated in November 1980, reflects 
that she complained of a headache.  A neurological 
examination was normal.  In April 1981, she said she had 
occasional headaches since having a subarachnoid hemorrhage.  
Computerized brain tomography was normal.  In February 1987, 
she reported having a headache; and the assessments were a 
possible electrolyte imbalance, diarrhea, and headache. 

VA outpatient treatment records, dated from 1999 through 
2005, show intermittent treatment for migraine headaches.

In sum, the evidence on file shows that the veteran 
complained of a headache on one isolated occasion during 
active service (1968 to 1975), and was noted as having a URI.  
A chronic headache disorder was not diagnosed in service.  
Thereafter, there are a few isolated episodes of headache 
complaints in the 1980s.  Beginning in the late 1990s to the 
present, headaches were treated with greater regularity.  

It is also generally noted that service connection is not 
warranted for diseases noted during inactive duty for 
training (only injuries).  38 U.S.C.A. §§ 101(24), 106 (West 
2002).  

As there is no competent medical evidence linking any current 
headaches to a disease or injury during active service, the 
claim of service connection must be denied. 

Residuals of a subarachanoid hemorrhage. 

In October 1980, the veteran presented for treatment with 
complaints of a headache, nausea, and vomiting.  She was 
treated in the emergency room and was given pain medication.  
A spinal tap was performed and was hemorrhagic.  Following an 
examination, she was noted to have a subarachnoid hemorrhage.  
In November 1980, she complained of headaches; a neurological 
examination was normal.  In January 1981, it was again noted 
that her neurological system was normal.  

In April 1981, the veteran underwent a follow-up evaluation.  
Computerized brain tomography was normal.  The impression was 
a subarachnoid hemorrhage in the past. 

A March 1984 quadrennial examination report shows that the 
veteran suffered a subarachnoid hemorrhage in October 1980 
and was hospitalized for 1 month and recuperated for 3 
months.  

A June 1997 VA outpatient treatment report shows that the 
veteran had a history of a subarachanoid hemorrhage in 1980 
but had no residual deficits.

At an October 1997 general medical examination, the veteran 
reported that she had a history of a subarachnoid hemorrhage 
in 1980 that never recurred.  Following an examination, the 
diagnosis was a history of a subarachanoid hemorrhage in 
1980.

A November 1997 MRI revealed no identifiable cranial lesions. 

An April 2000 VA outpatient treatment record shows that the 
veteran had a subarachnoid hemorrhage secondary to an 
aneurysm which resolved without any residual brain damage.

On review of the evidence of record, the Board concludes that 
service connection is not warranted for residuals of a 
subarachnoid hemorrhage.  First, it is noted that there is no 
evidence that the subarachnoid hemorrhage occurred during 
active service.  38 U.S.C.A. § 101 (24), 106, 1110, 1131 
(West 2002).  Further, even assuming it did, there is no 
medical evidence demonstrating that she has any current 
residual disability.  Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).  It has been consistently reported that she has 
no residuals, including no residual brain damage, from the 
subarachnoid hemorrhage.  As such, the claim of service 
connection must be denied. 

Ear Disability to include residuals of an ear infection

In January 1968, the veteran underwent an enlistment 
examination and there were no pertinent abnormalities.  In 
August 1969, she complained of an earache.  It was noted she 
had externa otitis with draining of the external nodes.  On 
separation examination in August 1975, her ears were within 
normal limits. 

A July 1991 emergency treatment record from Fort Harrison 
show that the veteran had acute ottitis externa of the right 
ear.

In October 1997, the veteran underwent a VA examination.  She 
said that she had no current pain or drainage from her ears.  
She said she was exposed to excessive noise during service, 
on the firing range, and had several ear infections while she 
was on active duty.  Following an examination, no pertinent 
abnormalities were noted. 

In July 2004, the veteran presented for treatment with 
complaints of stuffiness in both ears.  Following an 
examination, she was diagnosed as having left ottitis media, 
early.

In sum, the veteran was treated for externa ottitis on one 
isolated occasion during service, in 1969.  Thereafter, there 
are no complaints, treatment, or a diagnosis of ear problems 
during the remainder of the veteran's first period of active 
duty.  In fact, on separation examination in August 1975, her 
ears were normal.  There is no evidence of complaints, 
treatment or a diagnosis of an ear disability during the 
veteran's second period of active duty from December 1990 to 
June 1991.  In July 1991, the veteran presented for treatment 
of ear problems and was diagnosed as having otitis externa.  
This condition was not linked to active service, including 
any period of ACDUTRA.  When examined for VA compensation 
purposes in October 1997, there were no pertinent 
abnormalities.  

The Board concludes that there is no evidence linking any 
current ear problems to a disease or injury in active 
service.  Any ear problems during service were acute and 
transitory, resolving without residual disability.  The claim 
of service connection is denied. 
 
Residuals of a Nasal Fracture.

In October 1969, the veteran presented for treatment after 
being hit in the nose while playing basketball.  On 
examination, it was noted that there was no evidence of a 
nasal fracture.  Treatment included an ice pack.  On 
separation examination in August 1975, there were no 
pertinent abnormalities.  On an associated medical history 
form, a physician noted she had broken her nose in 1969.   

In February 1998, the veteran complained of nasal congestion.  
In March 1998, she was noted to have a nasal obstruction.  In 
April 1998, she underwent septoplasty with a left middle 
turbinate resection.  

There is no medical evidence that the veteran sustained a 
nasal fracture during service.  In fact, a fracture was 
specifically ruled out at the time she presented for 
treatment in October 1969.  The notation on the veteran's 
separation examination that she had sustained a fracture in 
1969 is clearly contradicted by the objective medical 
evidence of record and was likely based solely on the 
veteran's self-reported history which is clearly inaccurate.  

Further, even assuming the veteran did indeed sustain a nasal 
fracture in service, there is no evidence that she has any 
current residuals.  In this regard, it is noted that there is 
no evidence linking the nasal obstruction (in 1998) to a 
disease or injury in service.  Given the lack of evidence 
establishing an etiological relationship between any current 
nasal problems and a disease or injury in service, the claim 
of service connection must be denied. 

Benign growth of the neck.

There is no evidence of complaints, treatment or a diagnosis 
of a growth of the neck during active duty.  On her 
separation examination, in August 1975, the veteran indicated 
she had a growth on the back of her neck.  This growth was 
not medically documented by the examiner.  There is no 
current medical evidence of a benign growth of the neck.  

The Board concludes that service connection is not warranted 
as the veteran does not have a current disability related to 
a disease or injury in service.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  Even assuming for argument purposes, 
the veteran did have a benign growth of the neck in service, 
there is still no medical evidence of current related 
residuals.  The claim of service connection is denied. 

A left shoulder disability.

In May 1970, the veteran complained of pain in the left 
shoulder.  She did not report a history of trauma.  There was 
tenderness over the humerus.  She had full range of motion.  
X-rays were within normal limits.  On separation examination 
in August 1975, no left shoulder complaints, treatment or a 
diagnosis were indicated. 

In October 1997, the veteran was diagnosed as having 
osteoarthritis of both shoulders.

In sum, the evidence on file shows that the veteran 
complained of left shoulder problems on one isolated occasion 
during active service.  Notably, at this time, a left 
shoulder disability was not diagnosed.  There is no evidence 
of left shoulder arthritis within one year of her separation 
from active service in 1991.  Rather, osteoarthritis was 
first documented in 1997.  There is no competent medical 
evidence linking any current left shoulder disability to a 
disease or injury during active service.  The claim of 
service connection is denied. 

Right index finger disability to include residuals of a 
fracture.

In June 1968, the veteran presented for treatment after she 
hit her right index finger while playing softball.  Swelling 
was noted.  X-rays were negative.  In August 1975, the 
veteran underwent a separation examination and no residuals 
of a right index finger injury were noted.  A March 1988 
quadrennial examination report shows that she had no 
residuals from a fracture of her right ring finger. 

In May 1991, the veteran received treatment of tenderness of 
the left index finger. Early degenerative joint disease was 
indicated.

In October 1997, the veteran underwent a VA examination and 
she reported that her hands swelled often.  Following an 
examination, arthritis of the hands was diagnosed. 

In sum, the veteran sustained an injury to the right index 
finger in June 1968.  X-rays revealed that she did not 
sustain a fracture.  After receiving treatment on one 
occasion, there is no further evidence of complaints, 
treatment or a diagnosis of problems of the right index 
finger, during service.  Arthritis of the hands was first 
noted in 1997, several years after service separation.  There 
is no competent evidence of an etiological link between any 
current arthritis of the right index finger and her inservice 
injury in June 1968 or any other disease or injury in active 
service.  As such, the claim of service connection must be 
denied. 

A disability manifested by epigastric pain.

An undated service medical record, which appears to be prior 
to February 1972, reflects that the veteran presented for 
treatment of sharp epigastric pain.  It was noted that there 
was no relation between the epigastric pain and eating or 
reclining.  She had no nausea, vomiting, or diarrhea.  Milk 
and Maalox were recommended for gastrointestinal distress.  
It was noted that she had slight epigastric tenderness but no 
rebounding or guarding.  On separation examination in August 
1975, her gastrointestinal system was within normal limits. 

There is no current evidence of epigastric pain or any 
gastrointestinal disability. 

On review of the evidence of record, the Board concludes that 
service connection is not warranted for a disability 
manifested by epigastric pain.  First, it is noted that there 
was only one isolated period of complaints and treatment for 
epigastric pain during service.  On separation examination, 
her gastrointestinal system was normal. There is no medical 
evidence demonstrating that she has any current disability 
manifested by epigastric pain.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).   Given the lack of competent medical 
evidence establishing a current disability manifested by 
epigastric pain, which is related to a disease or injury in 
service, the claim must be denied. 

A low back disability.

In June 1990, the veteran complained of low back pain after 
picking up an item.  She denied any trauma.  The assessment 
was rule out low back pain. 

In 1999, the veteran complained of body aches, including back 
pain.  Chronic back pain with questionable sciatica was among 
the diagnoses. 

An October 2003 VA examination report shows that the veteran 
reported having low back pain.  The impression was back pain, 
mostly musculoskeletal.  

In sum, the evidence shows that the veteran had an acute and 
transitory episode of back pain in 1990 which resolved 
without residual disability.  There is no competent medical 
evidence linking any current back problems to a disease or 
injury in active service to include during her Reserve 
service.  The claim of service connection is denied. 



Veins

The veteran is presently assigned a noncompensable evaluation 
for varicose veins of the left leg pursuant to Diagnostic 
Code 7120.  A noncompensable rating is warranted for palpable 
or visible varicose veins that are asymptomatic.  A 10 
percent evaluation is warranted where the evidence 
demonstrates intermittent edema of an extremity or aching and 
fatigue in a leg after prolonged standing or walking, with 
symptoms relieved by elevation of the extremity or 
compression hosiery.  A 20 percent rating is assigned for 
persistent edema, incompletely relieved by elevation of the 
extremity, with or without beginning stasis pigmentation or 
eczema.  38 C.F.R. § 4.104, Diagnostic Code 7120.

An October 1997 VA general medical examination report shows 
that the veteran had minimal varicosities of both legs. 

A March 2002 VA arteries and veins compensation report shows 
that the examiner reviewed the record and there was little 
mention of varicose veins aside from on one occasion while in 
the military.  The veteran complained of bumps on her legs 
but there was no history of any swelling, tenderness or 
phlebitis.  On examination, it was noted that there was no 
evidence of any problems with her legs.  There were no signs 
of varicose veins.  The diagnosis was no evidence of varicose 
veins. 

Following a review of the competent evidence, the Board finds 
that the presently assigned noncompensable rating is 
appropriate as to the veteran's bilateral varicose veins as 
they are essentially asymptomatic. 

As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule is not applicable.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-
56 (1990).

A 10 Percent Rating Under 38 C.F.R. § 3.324

When a veteran has two or more separate, permanent service-
connected disabilities of such character as to clearly 
interfere with normal employability, even though none of the 
disabilities is of compensable degree, a single 10 percent 
rating may be assigned (but such rating may not be assigned 
in combination with any other rating).  38 C.F.R. § 3.324 
(2004).

In this case, the veteran is service-connected for three 
separate disabilities: residuals of a fracture of the left 
great toe, bilateral varicose veins and residuals of a growth 
of the left hand.  Each disability is evaluated at a 
noncompensable level.  The Board finds that while each of 
these disabilities involves some degree of functional 
impairment, there is, however, no convincing evidence in the 
claims file to show that the veteran has obvious limitation 
in performing her regular employment related to these 
disabilities.  Objectively, there are no clinical findings to 
demonstrate interference with the veteran's normal 
employability.  In addition, she has made no specific 
arguments about the nature of her employment and how her 
service-connected disabilities adversely effect her ability 
to work. 

In view of the foregoing, the Board finds that the criteria 
for the assignment of a single 10 percent rating under the 
provisions of 38 C.F.R. § 3.324, based on the veteran having 
three noncompensable service-connected disabilities, have not 
been met.  As the weight of the credible evidence is against 
the veteran's claim, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

All claims

The veteran's statements, in support of her service 
connection and increased rating claims which is to the effect 
that the disabilities at issue first began in service and/or 
are more disabling than currently evaluated is not competent 
evidence since, as a layman, she has no competence to give a 
medical opinion on the diagnosis or etiology of the disorder.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

In reaching this conclusion, the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claims, that doctrine is not applicable in the instant 
appeal.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 
55-57.


ORDER

Entitlement to service connection for headaches is denied.  

Entitlement to service connection for residuals of a 
subarachanoid hemorrhage is denied.  

Entitlement to service connection for an ear disability, to 
include residuals of an ear infection is denied. 

Entitlement to service connection for residuals of a nasal 
fracture is denied. 

Entitlement to service connection for a benign growth of the 
neck is denied. 

Entitlement to service connection for a left shoulder 
disability is denied. 

Entitlement to service connection for a right index finger 
disability to include residuals of a fracture is denied. 

Entitlement to service connection for a disability manifested 
by epigastric pain is denied. 

Entitlement to service connection for a low back disability 
is denied. 

Entitlement to an increased rating for bilateral varicose 
veins is denied.

Entitlement to the assignment of a single 10 percent rating 
under the provisions of 38 C.F.R. § 3.324 is denied. 




REMAND

The veteran's service medical records from her first period 
of active duty from 1968 to 1975 are replete with references 
to respiratory problems.  She was diagnosed as having all the 
disabilties at issue to include a URI, asthma and bronchitis.  
She underwent a VA examination in March 2005.  Her examiner 
acknowledged her inservice respiratory problems, but failed 
to provide an opinion as to whether her current respiratory 
problems were related to service.  Efforts should be made to 
afford her another VA examination to determine the nature and 
etiology of her respiratory disability.  

As in the aforementioned claim, it is noted that the veteran 
had gynecological problems during her first period of active 
duty including abnormal PAP smears.  Specifically, when she 
was examined in September 1975, it was noted that she had 
chronic cervication and there was evidence of an old 
infection of the cervix.  More recent evidence shows that she 
has continued problems included abnormal uterine bleeding, 
abnormal PAP smears, and dysplasia of the cervix.  It is 
noted that she was afforded a VA gynecological examination in 
March 2005 to reconcile the nature and etiology of any 
problems of the cervix.  The Board finds that this 
examination is inadequate as the veteran's service medical 
history was not reviewed.  As such, any opinion provided was 
not based on a complete medical history. 

When the Board remanded the veteran's dental claim to the RO, 
it observed that it could find no indication that she was 
notified of the need for prompt application as provided for 
in 38 U.S.C.A. § 1712(a)(2).  It has been held that the 
application time limits under section 1712(b)(2) do not begin 
to run where the relevant service Secretary has failed to 
comply with the notification provision.  Mays v. Brown, 5 
Vet. App. 302 (1993).  The RO was instructed to obtain 
evidence as to whether she was properly notified of her 
eligibility.  See 38 C.F.R. § 17.161 (b).  Indeed, the 
National Personnel Records Center (NPRC) was contacted but 
they did not furnish the veteran's DD Form 214 from her 
Persian Gulf service which would likely be pertinent as it 
could show whether the veteran received proper notification.  
On remand, an attempt should be made to obtain the veteran's 
DD Form 214. 

By an April 2005 rating decision, the RO denied the veteran's 
application to reopen claims of service connection for an eye 
disability and bilateral hearing loss and denied an increased 
rating for residuals of a fracture of the left toe.  She was 
notified of the adverse decision in an April 2005 letter.  In 
a July 2005 statement, the veteran indicated that she was in 
disagreement with the aforementioned decision.  This July 
2005 statement constitutes a timely notice of disagreement 
with the April 2005 RO decision that denied her claims.  It 
is noted that the RO must now furnish her with a statement of 
the case.  Manlincon v. West, 12 Vet. App. 238 (1998).  

Accordingly, the case is REMANDED to the RO for the following 
development:

1.  The veteran should undergo a VA 
respiratory examination for purposes of 
determining the nature and etiology of 
any residuals of a URI, asthma and 
bronchitis.  All studies deemed 
appropriate should be performed, and all 
findings should be set forth in detail.  
The examiner must review the claims 
folder and a copy of this remand prior to 
the examination.  In the report of the 
examination, the examiner should respond 
specifically to each of the following 
items: 

Does the veteran have a chronic 
respiratory disability?  If so each 
disability should be identified. 

For each identified disability, an 
opinion should be provided as to whether 
it is at least as likely as not that such 
is related to a disease or injury in 
service.  The clinical significance, if 
any, of multiple references to 
respiratory problems in service (1968-
1975) should be described. 

If it is not feasible to answer the above 
listed questions, this should be so 
stated. 

2.  The veteran should undergo a VA 
gynecological examination for purposes of 
determining the nature and etiology of 
any chronic problems of the cervix.  All 
studies deemed appropriate should be 
performed, and all findings should be set 
forth in detail.  The examiner must 
review the claims folder and a copy of 
this remand prior to the examination.  In 
the report of the examination, the 
examiner should respond specifically to 
each of the following items: 

Does the veteran have a chronic 
disability of the cervix?  If so, the 
disability should be identified. 

For each identified disability, an 
opinion should be provided as to whether 
it is at least as likely as not that such 
is related to a disease or injury in 
service.  The clinical significance, if 
any, of the notation of chronic 
cervication on her August 1975 separation 
examination should be described. 

If it is not feasible to answer the above 
listed questions, this should be so 
stated. 

The veteran must be properly informed of 
her scheduled VA examinations and she 
should be given notice of the 
consequences of failure to report for the 
examinations, including an explanation of 
the provisions of 38 C.F.R. § 3.655.  If 
the veteran does not report for the 
examinations, the claims folder should 
include clear documentation of her 
failure to report, including a statement 
as to whether she failed to appear 
without notice, or whether she requested 
cancellation or postponement and 
rescheduling of the examinations.

3.  The RO should request the NPRC to 
ascertain whether she was notified of the 
need to apply for outpatient VA dental 
benefits in accordance with 38 U.S.C.A. § 
1712(a)(2).  In this regard, her DD Form 
214 should be located and examined for 
appropriate certification. 

4.  The RO should send the veteran a 
statement of the case which contains all 
pertinent laws and regulations as to the 
issue of whether new and material 
evidence has been received to reopen 
claims of service connection for an eye 
disability and bilateral hearing loss and 
a higher evaluation for residuals of a 
fracture of the left toe.  If the veteran 
perfects her appeal by submitting a 
timely and adequate substantive appeal, 
then the RO should return the claim to 
the Board.

5.  The RO should review the veteran's 
claims for service connection for asthma, 
bronchitis, residuals of a URI, and a 
dental disability based on all of the 
evidence on file.  All appropriate laws 
and regulations should be applied.  If 
the benefits being sought by the veteran 
are not resolved to her satisfaction, she 
should be sent a supplemental statement 
of the case.

After the veteran has been given an opportunity to respond to 
the supplemental statement of the case, the claims folder 
shall be returned to the Board for further appellate review.  
No action is required of the veteran until she receives 
further notice.  The purposes of this remand are to procure 
clarifying data and to comply with governing adjudicative 
procedures.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition of this appeal.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



	                        
____________________________________________
	K. OSBORNE
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


